Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10, 17, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of following limitations as recited in independent Claim 1 (and similarly recited in independent Claims 10 and 17):
“determining an action indicated by the user device among multiple actions that include transfer money, bill payment, direct deposit, person-to-person payment, and wire transfer, wherein the operation of determining the action indicated by the user device among the multiple actions includes identifying a type of action solely from an identification of a recipient received from the user device and using stored data that includes associations of types of actions with a plurality of recipients, the recipient being a person, an entity, or an account of another user other than a user of the user device”
The primary prior art of record, Dolphin et al (US 2013/0018785), Ellis et al (US 2015/0135607), Kunz et al (US 9965808), Pelegero et al (US 2009/0106118) and other prior art of record similarly fail to disclose or suggest the above emphasized limitations recited in the independent claims, particularly in the combination of steps/features 
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142